MANTON, Circuit Judge
(dissenting). The evidence here is in affidavit form, and therefore not as satisfactory as oral testimony in court, such as might be had at final hearing. But the dictionary authorities amply support the contentious of the defendants below that the word “origan” means the oil of origanum, and it has been known in the art or trade to he of “exceptional importance in the chemistry perfumes.” The plant of origanum has long been marked as “remarkable for the essential oil to which its fragrance is due.” The oil of origanum is described as yellowish or reddish yellow liquid, and the origan plant as common marjoram.
The plaintiff respondent uses the words “1/Origan de Coty” in its trade. The trade-mark is “Origan.” The word which is trade-marked is not an arbitrary selection of a word. Indeed, the leaf of the flower or plant is used as an emblem. To be a word of fancy, it must obviously be meaningless. It must be a word fanciful in its application to the article to which it is applied, in the sense of being so obviously or noticeably appropriate as to be neither descriptive nor deceptive, nor calculated to suggest description nor deception. The weight of the evidence coming from authoritative sources, through affidavits produced, makes out a case of a word used which is descriptive, and therefore cannot be the subject of a trade-mark. Indeed, the defendant does not use its trade-mark “Origan” on its labels and bottles, but “I/Ori-£an”
The injunction granted, and this affirmance thereof, I think, is contrary to the authoritative decisions. See Standard Paint Co. v. Trinidad Asphalt Co., 220 U. S. 446, 31 Sup. Ct. 456, 55 L. Ed. 536; Canal Co. v. Clark, 13 Wall, 323, 20 L. Ed. 581; Dadirrian v. Yacubian (C, C.) 72 Fed. 1010; Id., 98 Fed. 872, 39 C. C. A. 321; Thermogene Co. v. Thermozine Co., 234 Fed. 69, 148 C. C. A. 85.
I dissent.